     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: (323) 306-4234
 5    Fax: (866) 633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                                                 ) Case No.
10   CAROLYN NAVARRO, individually and )
11   on behalf of all others similarly situated, ) CLASS ACTION
                                                 )
12
     Plaintiff,                                  ) COMPLAINT FOR VIOLATIONS
13                                               ) OF:
14          vs.                                  )
                                                 )    1.    NEGLIGENT VIOLATIONS
15                                                          OF THE TELEPHONE
     GREENSPIRE HOLDINGS, LLC                    )          CONSUMER PROTECTION
16   D/B/A GREENSPIRE, and DOES 1                )          ACT [47 U.S.C. §227 ET
     through 10, inclusive, and each of them, )             SEQ.]
17                                                    2.    WILLFUL VIOLATIONS
                                                 )          OF THE TELEPHONE
18   Defendant.                                  )          CONSUMER PROTECTION
                                                 )          ACT [47 U.S.C. §227 ET
19                                                          SEQ.]
                                                 )
20                                               )
21                                               ) DEMAND FOR JURY TRIAL
                                                 )
22
                                                 )
23                                               )
24
                                                 )
                                                 )
25
26         Plaintiff, CAROLYN NAVARRO (“Plaintiff”), individually and on behalf
27
     of all others similarly situated, allege the following upon information and belief
28



                               CLASS ACTION COMPLAINT
                                            -1-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 2 of 9 Page ID #:2




 1   based upon personal knowledge:

 2
                                  NATURE OF THE CASE
 3
           1.     Plaintiff brings this action individually and on behalf of all others
 4
     similarly situated seeking damages and any other available legal or equitable
 5
     remedies resulting from the illegal actions of GREENSPIRE HOLDINGS, LLC
 6
     d/b/a GREENSPIRE. (“Defendant”), in negligently, knowingly, and/or willfully
 7
     contacting Plaintiff on Plaintiff’s home telephone in violation of the Telephone
 8
     Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 9
     regulations, specifically the National Do-Not-Call provisions, thereby invading
10
     Plaintiff’s privacy.
11
                                JURISDICTION & VENUE
12
           2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13
     resident of California, seeks relief on behalf of a Class, which will result in at least
14
     one class member belonging to a different state than that of Defendant, a California
15
     company. Plaintiff also seeks up to $1,500.00 in damages for each call in violation
16
     of the TCPA, which, when aggregated among a proposed class in the thousands,
17
     exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
18
     diversity jurisdiction and the damages threshold under the Class Action Fairness
19
     Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20
           3.     Venue is proper in the United States District Court for the Central
21
     District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
22
     business within the State of California and Plaintiff resides within the County of
23
     Los Angeles.
24
                                           PARTIES
25
           4.     Plaintiff, CAROLYN NAVARRO (“Plaintiff”), is a natural person
26
     residing in West Covina, California and is a “person” as defined by 47 U.S.C. §
27
     153 (39).
28



                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 3 of 9 Page ID #:3




 1         5.     Defendant, GREENSPIRE HOLDINGS, LLC D/B/A GREENSPIRE
 2   (“Defendant”) is a solar and energy company, and is a “person” as defined by 47
 3   U.S.C. § 153 (39).
 4         6.     The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12         7.     Plaintiff is informed and believe that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believe that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                             FACTUAL ALLEGATIONS
19         8.     Beginning in or around February of 2018, Defendant contacted
20   Plaintiff on Plaintiff’s home telephone number ending in -0972, in an attempt to
21   solicit Plaintiff to purchase Defendant’s services.
22         9.     Plaintiff’s home telephone number ending in -0972 was added to the
23   National Do-Not-Call Registry on or about July 27, 2003.
24         10.    Defendant contacted or attempted to contact Plaintiff from telephone
25   number (626) 773-8573.
26         11.    Defendant’s calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28         12.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §


                                CLASS ACTION COMPLAINT
                                              -3-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 4 of 9 Page ID #:4




 1   64.1200(c)(2), as they were an attempt to promote or sell Defendant’s services.
 2         13.    Plaintiff has received numerous solicitation calls from Defendant
 3   within a 12-month period.
 4         14.    Plaintiff did not have an established business relationship with
 5   Defendant during the time of the solicitation calls from Defendant.
 6         15.    Plaintiff did not give Defendant prior express written consent for
 7   Defendant to call Plaintiff’s home telephone for marketing or solicitation purposes.
 8         16.    Despite this, Defendant continued to call Plaintiff in an attempt to
 9   solicit its services and in violation of the National Do-Not-Call provisions of the
10   TCPA thus violating Plaintiff’s privacy.
11         17.    Upon information and belief, at all relevant times, Defendant failed to
12   establish and implement reasonable practices and procedures to effectively prevent
13   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
14   227(c)(5).
15                               CLASS ALLEGATIONS
16         18.    The class concerning the National Do-Not-Call violation (hereafter
17   “The DNC Class”) is defined as follows:
18
                  All persons within the United States registered on the National
19         Do-Not-Call Registry for at least 30 days, who had not granted
20         Defendant prior express consent nor had a prior established business
           relationship, who received more than one call made by or on behalf of
21
           Defendant that promoted Defendant’s products or services, within any
22         twelve-month period, within four years prior to the filing of the
23
           complaint.

24
           19.    Plaintiff represents, and is a member of, The DNC Class, consisting
25
     of all persons within the United States registered on the National Do-Not-Call
26
     Registry for at least 30 days, who had not granted Defendant prior express consent
27
     nor had a prior established business relationship, who received more than one call
28
     made by or on behalf of Defendant that promoted Defendant’s products or services,


                                 CLASS ACTION COMPLAINT
                                             -4-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 5 of 9 Page ID #:5




 1   within any twelve-month period, within four years prior to the filing of the
 2   complaint.
 3         20.    Defendant, its employees and agents are excluded from The Class.
 4   Plaintiff does not know the number of members in The Class, but believes the Class
 5   members number in the thousands, if not more. Thus, this matter should be
 6   certified as a Class Action to assist in the expeditious litigation of the matter.
 7         21.    The Class is so numerous that the individual joinder of all of its
 8   members is impractical. While the exact number and identities of The Class
 9   members are unknown to Plaintiff at this time and can only be ascertained through
10   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
11   The Class includes thousands of members.           Plaintiff alleges that The Class
12   members may be ascertained by the records maintained by Defendant.
13         22.    Plaintiff and members of The DNC Class were harmed by the acts of
14   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
15   and DNC Class members via their telephones for solicitation purposes, thereby
16   invading the privacy of said Plaintiff and the DNC Class members whose telephone
17   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
18   members were damaged thereby.
19         23.    Common questions of fact and law exist as to all members of The
20   DNC Class which predominate over any questions affecting only individual
21   members of The DNC Class. These common legal and factual questions, which do
22   not vary between DNC Class members, and which may be determined without
23   reference to the individual circumstances of any DNC Class members, include, but
24   are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint, Defendant or its agents placed more than one
27                       solicitation call to the members of the DNC Class whose
28                       telephone numbers were on the National Do-Not-Call Registry


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 6 of 9 Page ID #:6




 1                      and who had not granted prior express consent to Defendant and
 2                      did not have an established business relationship with
 3                      Defendant;
 4                b.    Whether Defendant obtained prior express written consent to
 5                      place solicitation calls to Plaintiff or the DNC Class members’
 6                      telephones;
 7                c.    Whether Plaintiff and the DNC Class member were damaged
 8                      thereby, and the extent of damages for such violation; and
 9                d.    Whether Defendant and its agents should be enjoined from
10                      engaging in such conduct in the future.
11         24.    As a person that received solicitation calls from Defendant within a
12   12-month period, who had not granted Defendant prior express consent and did not
13   have an established business relationship with Defendant, Plaintiff is asserting
14   claims that are typical of the DNC Class.
15         25.    Plaintiff will fairly and adequately protect the interests of the members
16   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
17   class actions.
18         26.    A class action is superior to other available methods of fair and
19   efficient adjudication of this controversy, since individual litigation of the claims
20   of all Class members is impracticable. Even if every Class member could afford
21   individual litigation, the court system could not. It would be unduly burdensome
22   to the courts in which individual litigation of numerous issues would proceed.
23   Individualized litigation would also present the potential for varying, inconsistent,
24   or contradictory judgments and would magnify the delay and expense to all parties
25   and to the court system resulting from multiple trials of the same complex factual
26   issues. By contrast, the conduct of this action as a class action presents fewer
27   management difficulties, conserves the resources of the parties and of the court
28   system, and protects the rights of each Class member.


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 7 of 9 Page ID #:7




 1         27.    The prosecution of separate actions by individual Class members
 2   would create a risk of adjudications with respect to them that would, as a practical
 3   matter, be dispositive of the interests of the other Class members not parties to such
 4   adjudications or that would substantially impair or impede the ability of such non-
 5   party Class members to protect their interests.
 6         28.    Defendant has acted or refused to act in respects generally applicable
 7   to The Class, thereby making appropriate final and injunctive relief with regard to
 8   the members of the Class as a whole.
 9
10                             FIRST CAUSE OF ACTION

11
            Negligent Violations of the Telephone Consumer Protection Act

12
                                     47 U.S.C. §227(c)

13
                               On Behalf of the DNC Class

14
           22.    Plaintiff repeats and incorporates by reference into this cause of action

15
                  the allegations set forth above at Paragraphs 1-28.

16
           23.    The foregoing acts and omissions of Defendant constitute numerous

17
     and multiple negligent violations of the TCPA, including but not limited to each

18
     and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular

19
     47 U.S.C. § 227 (c)(5).

20
           24.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),

21
     Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory

22
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).

23
           25.    Plaintiff and the DNC Class members are also entitled to and seek

24
     injunctive relief prohibiting such conduct in the future.

25
     ///

26
     ///

27
     ///

28
     ///



                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 8 of 9 Page ID #:8




 1
 2                             SECOND CAUSE OF ACTION

 3
      Knowing and/or Willful Violations of the Telephone Consumer Protection

 4
                                               Act

 5
                                     47 U.S.C. §227 et seq.

 6
                                 On Behalf of the DNC Class

 7
           26.      Plaintiff repeats and incorporates by reference into this cause of action

 8
     the allegations set forth above at Paragraphs 1-28.

 9
           27.      The foregoing acts and omissions of Defendant constitute numerous

10
     and multiple knowing and/or willful violations of the TCPA, including but not

11
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),

12
     in particular 47 U.S.C. § 227 (c)(5).

13
           28.      As a result of Defendant’s knowing and/or willful violations of 47

14
     U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of

15
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

16
     § 227(c)(5).

17
           29.      Plaintiff and the DNC Class members are also entitled to and seek

18
     injunctive relief prohibiting such conduct in the future.

19
                                   PRAYER FOR RELIEF

20
      WHEREFORE, Plaintiff request judgment against Defendant for the following:

21
                                FIRST CAUSE OF ACTION

22
            Negligent Violations of the Telephone Consumer Protection Act

23
                                       47 U.S.C. §227(c)

24
                  As a result of Defendant’s negligent violations of 47 U.S.C.

25
                    §227(c)(5), Plaintiff and the DNC Class members are entitled to and

26
                    request $500 in statutory damages, for each and every violation,

27
                    pursuant to 47 U.S.C. 227(c)(5).

28
                  Any and all other relief that the Court deems just and proper.



                                  CLASS ACTION COMPLAINT
                                                -8-
     Case 2:19-cv-01614-CAS-FFM Document 1 Filed 03/05/19 Page 9 of 9 Page ID #:9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(c)
 5                As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
 7                to and request treble damages, as provided by statute, up to $1,500,
 8                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 9                Any and all other relief that the Court deems just and proper.
10                                      JURY TRIAL
11         30.    Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
14         Respectfully Submitted this 5th Day of March, 2019.
15                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
                                       By: /s/ Todd M. Friedman
17
                                           Todd M. Friedman
18                                         Law Offices of Todd M. Friedman
19
                                           Attorney for Plaintiff

20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
